

EXHIBIT 10.4
TRANSITION, NONCOMPETITION AND RELEASE AGREEMENT
This Transition, Noncompetition and Release Agreement (the “Agreement”), by and
between Remy International, Inc. (“Remy”) and John H. Weber (“Weber”), is
effective as of January 31, 2013 (the “Effective Date”).
WHEREAS, Remy and Weber are parties to that certain Amended and Restated
Employment Agreement dated as of August 10, 2010 (the “Employment Agreement”);
WHEREAS, Remy and Weber have mutually agreed that Weber’s employment as Chief
Executive Officer and President of Remy will terminate and that Weber’s services
as a director of Remy will continue, in each case, in accordance with this
Agreement; and
WHEREAS, Remy and Weber desire to enter into this Agreement to memorialize the
terms of, and each parties’ rights and obligations in connection with, the
termination of Weber’s employment and continued services as a director of Remy.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:
1.Termination of Employment as Chief Executive Officer and President. Weber’s
employment as Chief Executive Officer and President of Remy, and, except as
described in Section 3 below, any and all of Weber’s other positions and offices
with Remy and its affiliates, will terminate effective as of close of business
on February 28, 2013 or, if earlier, upon Weber's death or such earlier date as
Weber and Remy may agree in writing (the “Termination Date”). After the
Termination Date, Weber shall have no authority to act on behalf of Remy or its
affiliates, or to bind Remy or its affiliates to any undertaking or agreement,
other than in his capacity as a director on Remy’s Board of Directors or the
board of directors of an affiliate of Remy.
2.Duties Prior to the Termination Date. During the period from the Effective
Date through the Termination Date, except as otherwise directed by the Board of
Directors, Weber will continue to perform his Chief Executive Officer and
President duties on an active full-time basis and will provide advice and
assistance to aid in transition of the new Chief Executive Officer and President
and, for the avoidance of doubt, through the Terminate Date, Weber will continue
to receive the compensation and benefits (including, without limitation, vesting
under any compensation or benefit arrangement) in each case as in effect
immediately before the date of this Agreement).
3.Continued Service on Board of Directors. Notwithstanding Section 9(f) of the
Employment Agreement, Weber shall not be deemed to have resigned from any
positions on Remy’s Board of Directors (or the board of directors of any
affiliate of Remy on which Weber serves) and shall not be required to tender his
resignation with respect to any such positions as a result of his employment
termination. Effective as of February 28, 2013, Weber shall serve as a
non-employee Class III director on Remy’s Board of Directors, with a term
expiring as of the date of Remy’s 2015

1

--------------------------------------------------------------------------------



Annual Meeting of Stockholders. As a non-employee director, in addition to
Weber’s rights with respect to his restricted stock awards as described in
Section 5(b) of this Agreement, commencing as of March 1, 2013, Weber shall be
entitled to receive standard annual retainer payments, meeting fee payments,
expense reimbursements, indemnification protection, and any equity-based or
cash-based non-employee non-Chairman director compensation in the same amounts
and on the same terms as other non-employee, non-Chairman directors of Remy;
provided, however, that Weber’s initial annual retainer shall be prorated to
reflect Weber’s commencement of service as solely a non-employee director on
March 1, 2013. In addition, Weber will continue to serve on the board of
directors of Lucas-TVS Ltd., may serve on the boards of any other Remy
subsidiaries as may be agreed from time to time with Remy’s Board of Directors,
and will be reimbursed for all reasonable expenses incurred to attend any such
subsidiary board meetings.
4.Accrued Obligations; Reimbursements; Ongoing Arrangements. Within five (5)
business days after the Termination Date, Remy shall pay to Weber any earned but
unpaid annual base salary through the Termination Date, and, within a reasonable
time following submission of all applicable documentation (and subject to
limitations set forth in Section 19 of this Agreement), any expense
reimbursement payments owed to Weber for expenses incurred prior to the
Termination Date will be paid by Remy to Weber. Weber shall also be entitled to
his accrued and vested benefits under the Remy International, Inc. Supplemental
Executive Retirement Plan (the “SERP”), which Weber has elected to receive
pursuant to the payment schedule set forth on Exhibit A to this Agreement, and
the Remy International, Inc. 401(k) Retirement and Savings Plan. The Termination
Date will be Weber’s “Early Retirement Date” (as that term is used in the SERP)
for all purposes under the SERP, including, without limitation, Section
6.02(b)(iii) thereof. Weber shall receive the cash incentive earned with respect
to 2012, as set forth on Exhibit A, payable in the ordinary course no later than
March 15, 2013, but shall not be entitled to any prorated or other annual
incentive relating to 2013 or to any additional equity-based or other incentive
awards, other than such awards as Weber may receive as a non-employee director
on Remy’s Board of Directors. As described in Section 5(b) of this Agreement,
Weber shall also retain his rights with respect to outstanding restricted stock
awards. For the avoidance of doubt, the Amended and Restated Aircraft Lease
Agreement dated as of April 14, 2011 between Pinnacle Recapture Leasing, LLC and
Remy shall remain in full force and effect, subject to the termination rights
described therein, and shall not be affected by this Agreement or Weber’s
employment termination.
5.Severance Payments. In addition to the accrued and other amounts described in
Section 4 of this Agreement, provided Weber executes the Release and Waiver of
Claims attached hereto as Exhibit B (the “Release Agreement”) within 21 calendar
days following the Termination Date and does not revoke the Release Agreement
within the seven (7) day revocation period following execution thereof, Remy
shall pay or provide to Weber the following (in each case, subject to
withholding of applicable taxes):
(a)    no later than the sixtieth (60th) calendar day after the Termination
Date, a lump sum cash payment of $7,000,000; and
(b)    notwithstanding Weber’s termination as Chief Executive Officer and
President of Remy, the parties agree to treat Weber’s ongoing services as a
non-employee director on Remy’ Board of Directors as continued employment for
all purposes of Weber’s restricted stock

2

--------------------------------------------------------------------------------



award agreements that are outstanding and were granted before the Termination
Date, with the result that Weber’s unvested restricted stock awards, as set
forth on Exhibit A, shall continue to vest in accordance with the terms of the
applicable restricted stock award agreement during the period that Weber serves
as a non-employee director on Remy’s Board of Directors and any termination of
service from the Board of Directors shall be treated as a termination of
employment for purposes of any provisions in the award agreements relating to
employment termination.
Notwithstanding anything contained in the Employment Agreement or otherwise,
other than the amounts described in Sections 4 and 5 of this Agreement, Weber
shall not be entitled to any other payments or benefits from Remy or any
affiliate of Remy with respect to his employment or termination thereof,
including, without limitation, any amounts described in Sections 9(a) of the
Employment Agreement or continuation of any other perquisites or other benefits.
6.Noncompetition. The noncompetition and other restrictive covenants set forth
in the SERP shall remain in full force and effect and shall continue to be
governed by the terms and conditions of the SERP. Weber hereby acknowledges and
agrees that the terms (including, without limitation, the geographic scope and
temporal limitations) of the noncompetition and other restrictive covenants set
forth in the SERP are reasonable and that he will not seek to challenge their
enforceability. Additionally, Weber hereby acknowledges that (a) he has
acquired, and will continue to acquire, substantial knowledge and information
concerning the business of Remy and its affiliates as a result of Weber’s
employment and continued director services, (b) the scope of business in which
Remy and its affiliates are engaged is national and very competitive and one in
which few companies can successfully compete and (c) competition by Weber in
that business would severely injure Remy and its affiliates. Accordingly, in
consideration of the severance payments and benefits being provided pursuant to
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which Weber hereby acknowledges, Weber agrees that from the
Termination Date through the one (1) year anniversary thereof, Weber shall not
(x) become an employee, consultant, advisor, principal, partner or substantial
shareholder of any firm or business that directly competes with Remy or its
affiliates in their principal products and markets; and (y) on behalf of any
such competitive firm or business, solicit any person or business that was at
the time of such the End Date and remains a customer or prospective customer, a
supplier or prospective supplier, or an employee of Remy or an affiliate.
7.Mutual Non-Disparagement. Weber shall not make any public comments disparaging
or denigrating Remy or its affiliates, including each of its respective current,
former and future officers, directors, employees, agents, representatives,
attorneys, and shareholders, or encourage or assist any other person or entity
making any such public comments. Remy shall use its reasonable best efforts to
cause the members of the Board and its executive officers and other officers
with the title of Senior Vice President and above not to make any public
comments disparaging or denigrating Weber or encourage or assist any other
person or entity making any such public comments. Nothing in this Section 7 is
intended to prohibit truthful statements by either Weber or Remy as may, in
either case, be required by law or made in response to an order of a court or
governmental agency with competent jurisdiction.
8.Actions. The parties agree and acknowledge that the rights conveyed by this
Agreement are of a unique and special nature and that Remy will not have an
adequate remedy at

3

--------------------------------------------------------------------------------



law in the event of a failure by Weber to abide by their terms and conditions,
nor will money damages adequately compensate for such injury. Therefore, it is
agreed between and hereby acknowledged by the parties that, in the event of a
breach by Weber of any of the obligations of this Agreement, Remy shall have the
right, among other rights, to damages sustained thereby and to obtain an
injunction or decree of specific performance from any court of competent
jurisdiction to restrain or compel Weber to perform as agreed in this Agreement.
Nothing herein shall in any way limit or exclude any other right granted by law
or equity to Remy or its affiliates.
9.Entire Agreement; Amendment. Except as otherwise expressly set forth in this
Agreement, this Agreement sets forth the entire agreement and understanding of
the parties with respect to the subject matter of this Agreement, including
Weber’s employment and termination thereof, and supersedes and replaces all
prior agreements, understandings and commitments with respect to such subject
matter, other than the Indemnification Agreement between Weber, Remy and Remy
Worldwide Holdings, Inc., dated as of October 10, 2006, which shall remain in
effect in accordance with its terms. As of the Effective Date, the Employment
Agreement shall no longer be of any force or effect. This Agreement may be
amended only by a written document signed by both parties to this Agreement.
Weber acknowledges and agrees that, except as described in Sections 4 and 5 of
this Agreement, and except for any benefits under the SERP and the Remy
International, Inc. 401(k) Retirement and Savings Plan, Weber is not entitled to
any further compensation or benefits from Remy or any of its affiliates other
than in connection with his service as a non-employee director on Remy’s Board
of Directors. Weber further acknowledges and agrees that, in signing this
Agreement, he does not rely and has not relied upon any representations or
statements by Remy or any affiliate or representative thereof with regard to the
subject matter, basis, or effect of this Agreement or the Release Agreement that
are not specifically set forth in this Agreement or the Release Agreement.
10.Severability. If any Section, subsection or provision hereof is found for any
reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of Weber in this Agreement shall each be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Weber against Remy, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Remy of the covenants in this Agreement.
11.No Admission of Wrongdoing. This Agreement shall not be construed as an
admission of liability or wrong-doing by either party.
12.No Limitation of Rights. Nothing in this Agreement shall limit or otherwise
affect Remy’s or its affiliates’ rights with respect to any compensation plans,
agreements or arrangements, including, without limitation, any rights they may
have to amend, modify or terminate such plans, agreements or arrangements for
all participants in accordance with their terms.

4

--------------------------------------------------------------------------------



13.Governing Law. This Agreement shall be interpreted, construed, and governed
by the laws of the State of Indiana, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction. Any litigation
pertaining to this Agreement shall be adjudicated in courts located in Indiana.
14.Construction. This Agreement shall not be construed more strongly against
either party, regardless of who is more responsible for its preparation. If
there is a conflict between this Agreement and any present or future law, the
part that is affected shall be curtailed only to the extent necessary to bring
it within the requirements of that law.
15.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
16.Successors. This Agreement may not be assigned by Weber. In addition to any
obligations imposed by law upon any successor to Remy, Remy will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the stock, business and/or assets of
Remy, to expressly assume and agree to perform this Agreement in the same manner
and to the same extent that Remy would be required to perform it if no such
succession had taken place. Failure of Remy to obtain such assumption by a
successor shall be a material breach of this Agreement. Weber agrees and
consents to any such assumption by a successor or parent of Remy, as well as any
assignment of this Agreement by Remy for that purpose. As used in this
Agreement, “Remy” shall mean Remy as herein before defined as well as any such
successor or parent that expressly assumes this Agreement or otherwise becomes
bound by all of its terms and provisions by operation of law.
17.Attorneys’ Fees. If any party finds it necessary to employ legal counsel or
to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs, litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party no later than the end of the calendar year following the calendar year in
which the payment amount becomes known and payable; provided, however, that
following the Termination Date, if any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, Remy shall pay (on an
ongoing basis) to Weber to the fullest extent permitted by law, all legal fees,
court costs and litigation expenses reasonably incurred by Weber or others on
his behalf (such amounts collectively referred to as the “Reimbursed Amounts”);
provided, further, that Weber shall reimburse Remy for the Reimbursed Amounts if
it is determined that a majority of Weber’s claims or defenses were frivolous or
without merit. Requests for payment of Reimbursed Amounts, together with all
documents required by Remy to substantiate them, must be submitted to Remy no
later than ninety (90) days after the expense was incurred. The Reimbursed
Amounts shall be paid by Remy within ninety (90) days after receiving the
request and all substantiating documents requested from Weber. The rights under
this Section 17 shall survive until the expiration of the applicable statute of
limitations for a claim relating to this Agreement.

5

--------------------------------------------------------------------------------



18.    Tax Withholding. Remy or an affiliate may deduct from all compensation
and benefits payable under this Agreement any taxes or withholdings Remy is
required to deduct pursuant to state, federal or local laws.
19.    Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, or an exemption or exclusion therefrom and any related
regulations or other guidance promulgated with respect to such Section by the
U.S. Department of the Treasury or the Internal Revenue Service (“Code Section
409A”) and this Agreement shall be interpreted accordingly; provided that, for
the avoidance of doubt, nothing in this Agreement or otherwise shall be
construed to require a gross-up or other reimbursement payment in respect of any
taxes, interest or penalties imposed on Weber as a result of Code Section 409A.
Any provision that would cause the Agreement or any payment hereof to fail to
satisfy Code Section 409A shall have no force or effect until amended in the
least restrictive manner necessary to comply with Code Section 409A, which
amendment may be retroactive to the extent permitted by Code Section 409A. Each
payment under this Agreement shall be treated as a separate payment for purposes
of Code Section 409A. All reimbursements and in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Code Section 409A, including, without limitation, that (a) in no event shall
reimbursements by Remy under this Agreement be made later than the end of the
calendar year next following the calendar year in which the applicable fees and
expenses were incurred; (b) the amount of in-kind benefits that Remy is
obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that Remy is obligated to pay or provide in any other calendar
year; (c) Weber’s right to have Remy pay or provide such reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(d) in no event shall Remy’s obligations to make such reimbursements or to
provide such in-kind benefits apply later than Weber’s remaining lifetime. Weber
acknowledges that he has been advised to consult with an attorney and any other
advisors of Weber’s choice prior to executing this Agreement, and Weber further
acknowledges that, in entering into this Agreement, he has not relied upon any
representation or statement made by any agent or representative of Remy or its
affiliates, including, without limitation, any representation with respect to
the consequences or characterization (including for purpose of tax withholding
and reporting) of the payment of any compensation or benefits hereunder under
Code Section 409A and any similar sections of state tax law. Neither Remy nor
Weber is aware of any payments or benefits made or to be made by Remy or any
affiliate thereof to Weber that should be subject to any taxes, interest or
penalties under Code Section 409A.
[Remainder of page is intentionally blank.]

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each party has signed this Agreement on the date shown next
to its signature below.






 
REMY INTERNATIONAL, INC.
 
 
 
Date: January 31, 2013
By:
/s/ Michael L. Gravelle
 
Name:
Michael L. Gravelle
 
Title:
Senior Vice President, General Counsel and Corporate Secretary
 
 
 
 
 
Date: January 31, 2013
By:
/s/ John H. Weber
 
Name:
John H. Weber



        

7

--------------------------------------------------------------------------------



EXHIBIT A




Transition Agreement Section
Payment or Benefit
Amount
Payment/Vesting Date
§5(a)
Cash severance payment
$7,000,000
On or before April 29, 2013.
§4
2012 Annual Incentive Award
Estimated 57% bonus payout
On or before March 15, 2013.
§4
Accrued but unpaid benefits
Amount of unpaid stub period salary from date of last pay day through February
28, 2013
Within five business days after the Termination Date.
§4
Unreimbursed business expenses
As mutually
agreed
Within a reasonable time following submission of all applicable documentation.
§3(b)
Unvested Restricted Stock: Time-Vested Shares
131,169
Shares
45,454.50 scheduled to vest on 1/4/2014;
 
28,571.50 scheduled to vest on each of 2/24/2013, 2/24/2014 and 2/24/2015. 
§3(b)
Unvested Restricted Stock: Performance-Vested Shares
131,169
Shares
45,454.50 scheduled to vest on 1/4/2014 subject to achievement of EBITDA results
for 2013;
 
28,571.50 scheduled to vest on each of 2/24/2013, 2/24/2014 and 2/24/2015
subject to achievement of EBITDA results for 2012, 2013 and 2014
§4
SERP Benefit
$4,401,328
Four quarterly payments of $75,178 beginning as of the Termination Date (subject
to SERP Section 5.03), followed by 36 quarterly payments of $113,906 beginning
as of April 1, 2019.




8